DETAILED ACTION
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In accordance with the decision of the Patent Trial and Appeals Board (“PTAB”) issued on 01/12/221, PTAB reverses the rejection of Claims 1-22.  PTAB found that “combination of Doemens, Bieman, and Galloway does not teach or suggest "the marked surface [ of the reference device] including a plurality of markings indicating distances to the contact surface."”  See PTAB Page 3.   PTAB expresses no ultimate opinion on allowability of the claims.
Examiner notes that PTAB does not provide a clear guidance as to how it construes the claim language in question.
Page 2 indicates that PTAB may have read the limitations in the Specification (“for example, drilling holes”) into the claims.  However, it is noted that the features upon which PTAB relies are not recited in the rejected claims, and the Examiner must follow the principle that limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Similarly, PTAB interprets the claims to be directed to "the marked surface [of the reference device] including a plurality of markings indicating distances to the contact surface."  However, the claim language in question is “the marked surface within the cavity on a wall of the one or more walls that define the cavity” and there is no limitation in the claim to weather the cavity belong to the 
PTAB also finds on Page 4: “To the extent the Examiner finds Doemens' rotary stage controller 10 is a "reference device, " as recited in claim 1 (see Non-Final Act. 7), markings 14 do not "indicat[e] distances to the contact surface " of the reference device, as also recited in claim 1. Rather, as noted above, markings 14 indicate an angle of rotation of rotary stage controller 10. See Doemens ,-J 52; see also id.,15 ("[T]he angle of rotation of the object relative to the projector and the camera can be gathered from these markings . . . . ").”  
However, PTAB does not seem to give weight to the Doemens teaching (Page 21) that “The markings are preferably embodied in such a way that, for each object image, on the basis of the markings contained therein, it is possible to unambiguously assign the spatial position with respect to the camera and the projector.”  The markings retain their property in that they indicate relative scales and distances to the object and other parts of the apparatus in a substantively similar way to the Specification, even in the prior art embodiments where the markings are not used for that purpose.
Finally, as Examiner noted in the Office Action, the claims and the prior art apply the principle of measuring an object by imaging it next to a ruled surface.  Examiner believes this principle to be well-established in the art when inspecting dimensions of manufactured objects, and a basis for obviousness in view of the many cited ways in which a ruled surface can be created within the scope of the 
Without a clear guidance from PTAB, Examiner does not seek to reopen prosecution and can not certify any reasons for allowance other than reasons explicitly stated by the PTAB.
	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483